 Case 3:21-cv-00108-GCS Document 14 Filed 04/09/21 Page 1 of 1 Page ID #36




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF ILLINOIS

Daniel R. Hatley,                             )
                                              )
                              Plaintiff,      )
                                              )
vs.                                           )       Case No. 21-cv-108-GCS
                                              )
Katapult Group Inc,                           )
                                              )
                              Defendants.     )

                              JUDGMENT IN A CIVIL ACTION

SISON, Magistrate Judge:

       Pursuant to the Plaintiff’s Notice of Voluntary Dismissal under Federal Rule of Civil

Procedure 41(a)(1)(A)(i) (Doc. 13), this case has been dismissed with prejudice with each party to

bear its own costs.

       IT IS SO ORDERED.

       DATED: April 9, 2021

                                             MARGARET M. ROBERTIE, Clerk of Court
                                             s/ Catina Simpson
                                             Deputy Clerk


Approved: s/ Gilbert C. Sison
Gilbert C. Sison, U.S. Magistrate Judge




                                                                                        Page | 1
